Citation Nr: 1219455	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  09-11 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1979 to January 1984, and from February 2003 to August 2003.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Indianapolis, Indiana.

In August 2009, the Veteran testified during a hearing before a Decision Review Officer at the Indianapolis RO.  A transcript of the hearing has been associated with the Veteran's claims folder. 

The Board observes that the Veteran previously requested the opportunity to testify at a Travel Board hearing before a Veterans Law Judge.  However, although a hearing was scheduled for May 2010, the Veteran requested that the hearing be cancelled.  As such, his request for a Travel Board hearing is withdrawn.  See 
38 C.F.R. §20.704(d) (2011).

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  The Veteran will be notified if additional action is required on his part.


FINDING OF FACT

The most probative evidence of record establishes that the Veteran's current tinnitus is not causally related to a disease, injury or event in service.





CONCLUSION OF LAW

The Veteran's current tinnitus was neither incurred in, nor aggravated by active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

      A.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

VA essentially satisfied the notification requirements of the VCAA by means of a letter dated May 2008.  The RO informed the appellant of the types of evidence needed in order to substantiate his service connection claims, the division of responsibility between the appellant and VA for obtaining the required evidence, and requested that the appellant provide any information or evidence in his possession that pertained to such claims.  38 U.S.C.A. §5103(a); 38 C.F.R. 
§ 3.159(b).  Additionally, this letter satisfied the requirements of Dingess by advising the Veteran of how VA determines the disability rating and effective date elements of a claim.

      B.) Duty to Assist

The Board concludes that the duty to assist has been satisfied.  The claims file contains the Veteran's service treatment records, his Form DD 214 showing his military occupational specialty ("MOS"), and a VA examination report dated June 2008.  Additionally, the claims file contains the Veteran's statements and hearing testimony in support of his claim.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to his claim that have not already been obtained and associated with the claims folder.

Review of the June 2008 VA audio examination shows that the VA examiner reviewed the pertinent treatment reports of record, performed a physical evaluation, including audiometric testing, elicited from the Veteran his history of symptomatology and treatment, and provided clinical findings detailing the results of the examination.  Accordingly, the Board concludes that the VA examination and opinion report are adequate upon which to base a decision in this case.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal and, for the reasons expressed above, finds that the development of the claim has been consistent with the provisions of the VCAA. The appellant has been provided every opportunity to submit evidence and argument in support of his claim and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim.  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant. Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102. The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    
Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Service connection may be established for a disability resulting from personal injury suffered, or disease contracted, in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

The Veteran contends that he suffers from bilateral tinnitus as a result of exposure to acoustic trauma while serving on a flight line as an integrated avionics instrument and flight controls system specialist in the United States Air Force.  

As an initial matter, the Board notes that the Veteran's DD 214 confirms that his MOS was as an integrated avionics instrument and flight controls system specialist, a job which he performed for over four years during his first tour of duty, and six months during his second tour of duty.  As such, exposure to acoustic trauma is conceded.  However, his service treatment records are negative for any complaints of, treatment for, or diagnosis of a hearing disorder or tinnitus while on active duty.  In fact, at the time of his post-deployment physical in July 2003, after returning from service in the Persian Gulf War, his hearing levels were found to be within normal levels and he specifically denied experiencing ringing in his ears.

Private treatment records following service show that in December 2006, the Veteran underwent a physical examination at the Methodist Medical Group.  A review of systems fails to show any complaints about, or diagnosis of a hearing disorder, including tinnitus.  

In June 2008, the Veteran was afforded a VA audio examination, at which time, he reported that he began to experience ringing in his ears about 6-7 years earlier (2001-2002).  He also said that, although he worked for one year in a power plant, he had utilized hearing protection.

Upon examination, puretone thresholds were measured as follows:



    HERTZ




500
1000
2000
3000
4000
RIGHT
0
5
5
10
15
LEFT
5
5
0
0
15

Testing revealed normal hearing levels with excellent speech discrimination ability of 100 percent bilaterally.  Ear canals were open and clear, and tympanograms were within normal limits bilaterally.  The examiner diagnosed the Veteran with bilateral tinnitus and opined that the disorder was less likely as not caused by, or a result of exposure to service, specifically, jet engines and high frequency noise as part of his MOS as a flight line technician.  She noted that her conclusion was based on pertinent evidence from the Veteran's service treatment records, which demonstrated clinically-normal hearing levels throughout service.  Specifically, she noted that these reports revealed normal hearing levels bilaterally during his enlistment examination and hearing conservation data showed no significant threshold shift seen on hearing tests performed between 2001-2006.  She further observed, as discussed above, that the Veteran had denied any ringing in his ears during his July 2003 post-deployment examination.  

Based on a review of the complete claims folder, the Board concludes that the probative evidence of record is against the Veteran's claim of entitlement to service connection for tinnitus.  In this respect, the Board finds the most probative evidence to be the report from the qualified VA examiner, who, after considering not only the medical evidence of record, but also the Veteran's personal statements regarding his history, concluded that it was less likely than not that his tinnitus was related to service.

In this regard, the Board has also considered the Veteran's assertion that he has bilateral tinnitus as a result of acoustic trauma in service.  In this respect, as noted above, the Court has repeatedly held that a veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles, supra; Washington v. Nicholson, 19 Vet. App. 363 (2005).  As ringing in the ears is something that the Veteran, as a lay person, is competent to report, his assertions are entitled to some probative weight.  However, while the Veteran is competent to testify regarding his experiences, the competence of lay testimony must be distinguished from the credibility of the testimony.

Under Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006), the Board may not find that a claimant's report of in-service symptoms lacks credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  However, the Board believes the instant case is clearly distinguishable, as the Board is not relying solely upon a general absence of complaints during service.  Rather, it is relying on the statements of the Veteran during his July 2003 post-deployment examination one month prior to separation, in which he specifically denied experiencing tinnitus, as well as his statements during the VA audio examination, in which he reported that he first began to experience tinnitus in what would have been 2001-2002.  This statement directly contradicts his testimony during the August 2009 RO hearing, in which he specifically reported that he began to experience tinnitus approximately 15 years earlier, which would have been around 1994.  Given these discrepancies, coupled with the in-service examination reports, the Board simply does not find the Veteran's statements concerning the onset of his tinnitus symptomatology to be credible.  

Accordingly, and for the aforementioned reasons, the Board concludes that the probative evidence of record fails to support the Veteran's claim of entitlement to service connection for tinnitus.  In arriving at the decision to deny the claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).
 

ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

The Court has held that once VA provides an examination, it must be adequate or VA must notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  If a VA compensation and pension examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2, 19.9(a) (2011); Bierman v. Brown, 6 Vet. App. 125, 129 (1994).  

Review of the claims folder reveals that the Veteran was afforded a VA examination in June 2008 to obtain an opinion concerning the etiology of his hypertension.  Although the examiner provided a diagnosis of the disorder, he did not provide an opinion as to whether the condition was caused or is otherwise related to the Veteran's active duty service.  In fact, review of the examination request form reveals that the RO actually failed to request that the examiner provide a nexus opinion.  

Moreover, during the Veteran's RO hearing, he reported that he recalled first being diagnosed with hypertension and being prescribed medication for the condition in 1991.  In this regard, although the Board notes that other evidence of record suggests he was first diagnosed in the late 1990's, either way, that this would have been between his first and second periods of active duty service, which raises the issue of possible aggravation.

In this respect, the Board notes that every veteran who served in the active military, naval, or air service after December 31, 1946 is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  Only those conditions recorded in examination reports can be considered as "noted" (38 C.F.R. § 3.304(b) (2011)), and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  Id. § 3.304(b)(1). Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion (see Miller v. West, 11 Vet. App. 345, 348 (1998)), or a later medical opinion based upon statements made by the Veteran about the pre-service history of his/her condition.  Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000).

To rebut the presumption of soundness for conditions not noted at entrance into service, VA must show by both clear and unmistakable (obvious and manifest) evidence that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 
70 Fed. Reg. 23027 (May 4, 2005); Wagner v. Principi¸ 379 F.3d 1089, 1096 (Fed. Cir. 2004).  Temporary or intermittent flare-ups of a pre-existing injury or disease during service are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, worsened.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991); Beverly v. Brown, 9 Vet. App. 402 (1996).  If the presumption of soundness is not rebutted, "the Veteran's claim is one for service connection."  Wagner, 370 F.3d at 1096.  That is to say, no deduction will be made for the degree of disability existing at the time of the Veteran's entry into service.  Wagner, 370 F.3d at 1096; 38 C.F.R. § 3.322 (2011).

Accordingly, the Board finds that a new VA examination is necessary to determine whether the Veteran's current hypertension was either caused or permanently aggravated by service.  

In addition, the VCAA states that VA has a duty to assist claimants in substantiating their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  This includes the duty to notify the claimant of any information needed to substantiate a claim.  As the Board observes that the Veteran was never provided with VCAA notice concerning how to substantiate a claim of entitlement to service connection based on aggravation of a pre-existing condition, the RO/AMC should send the Veteran a new VCAA notice letter informing him of how to substantiate a claim of entitlement to service connection based on aggravation by military service.

Finally, as the Board observes that the most recent private treatment reports of record are dated March 2008, an attempt to obtain updated treatment records must be made.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran an updated VCAA letter informing him of the requirements for substantiating a claim of entitlement to service connection based on aggravation of a pre-existing condition by military service.  The Veteran should be allowed sufficient time to respond.  Any additional evidence received should be associated with the claims folder.

2.  The RO/AMC should send the Veteran an authorization and consent form permitting VA to attempt to obtain any private treatment records since March 2008 associated with treatment for his hypertension.  Any records obtained must be associated with the claims folder; any negative response must also be associated with the claims folder.  

3.  After completion of the aforementioned development, the RO/AMC should schedule the Veteran for a VA examination with an appropriate, qualified examiner to determine the nature, approximate onset date and/or etiology of any current diagnosis of hypertension.  The claims folder must be provided to the examiner in connection with the examination, and the examiner must state that the claims folder has been reviewed.  Any tests deemed necessary should be conducted, and the claims folder must be provided to the examiner for review in conjunction with the examination.  The examiner should elicit a complete history of the Veteran's condition and note that, in addition to the medical evidence of record, the Veteran's personal statements have been considered in his or her opinion.

a) For any diagnosis of hypertension found on examination, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such disorder had its onset during service, within one (1) year of service separation, or is related to any incident of service.  All opinions expressed must be accompanied by a complete rationale.

b) It would be helpful if the examiner would use the following language, as appropriate:  "more likely than not," (meaning likelihood greater than 50%); "at least as likely as not," (meaning likelihood of at least 50%); or "less likely than not" or "unlikely" (meaning there is less than 50% likelihood).
c) The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

d) If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, it should be so stated.  In that case, the examiner must specifically support that conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history, and addresses such matters as whether i) there is inadequate factual information upon which to base an opinion (e.g., the lack of service treatment records); ii) the question falls outside of the limits of current medical knowledge or scientific development; iii) the condition manifested in an unusual way, such that its cause or origin is unknowable; or iv) there are other risk factors for developing the condition.

4.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed and readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


